 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 RUDOLF SHTEYNBERG,                                     Case No.: 2:19-cv-01824-APG-BNW

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                      [ECF No. 4]
 6 VON GOLDBERG,

 7          Defendant

 8         On December 2, 2019, Magistrate Judge Weksler recommended that I dismiss this case

 9 because plaintiff Rudolf Shteynberg has not complied with court orders. ECF No. 4. Shteynberg

10 did not object. Thus, I am not obligated to conduct a de novo review of the report and

11 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

12 determination of those portions of the report or specified proposed findings to which objection is

13 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

14 district judge must review the magistrate judge’s findings and recommendations de novo if

15 objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

17 (ECF No. 4) is accepted and plaintiff Rudolf Shteynberg’s complaint (ECF No. 1-1) is

18 DISMISSED without prejudice. The clerk of court is instructed to close this case.

19         DATED this 18th day of December, 2019.

20

21
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
22

23
